Citation Nr: 0423485	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-23 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-polio 
syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

Te veteran testified at a personal hearing on May 5, 2004 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  VA also has a duty to inform the veteran of what is 
necessary for his claim to be granted, and a duty to ask for 
the veteran to provide all available evidence.  The veteran 
should be notified of what actions the RO will take, what 
actions he needs to take, what is necessary for his claims to 
be granted, and he should be asked to provide all available 
evidence.  In this case, the veteran has never been provided 
with any notice concerning VCAA.

The Board also finds that a VA examination for the veteran's 
post-polio syndrome.  The veteran was last examined by a VA 
physician for this disability in October 1995 but the 
examiner at that time was not asked to provide an opinion as 
to whether or not the veteran's post-polio syndrome was 
aggravated by his active service.  The veteran has asserted 
that his post-polio syndrome has worsened beyond the natural 
progression of the disease due to his time in service.  The 
Board finds that an additional VA examination is required in 
light of this contention.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically the RO 
should ensure that the veteran is told 
what he must do, what the RO will do, 
what is necessary for his claims to be 
granted, and he must be asked to submit 
all available evidence.

2.  The veteran should be provided a VA 
examination to ascertain the nature and 
severity of any residual disability 
attributable to post-polio syndrome.  In 
addition, the examiner should be asked to 
review the entire record and render an 
opinion as to the likelihood that the 
veteran's post-polio syndrome was 
worsened by his military service to a 
measurable extent.  The examiner should 
review the claims folder including the 
service entrance and separation 
examination reports that indicate no 
residuals of polio at that time, the 
records from the VA examination of July 
1967 and the VA hospitalization records 
form May 1966 that do not indicate any 
residuals of polio, the letter from Dr. 
Travis dated in August 1995 that suggests 
a link to service, and the report of the 
October 1995 VA examination.  The 
examiner should offer a complete 
rationale for any opinion provided.

4.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




